                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:19-01923 ADS                                       Date: October 23, 2020
Title: Lizeth Vazquez v. Andrew M. Saul, Commissioner of the Social Security Admin.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL

       On October 9, 2020, Plaintiff was ordered to file and serve Defendant with her
portion of the joint submission by October 19, 2020. [Docket No. 26]. To date, Plaintiff
has failed to file her portion of the joint submission with the Court.

      Accordingly, Plaintiff is hereby ordered to show cause in writing why this case
should not be dismissed for failure to prosecute and obey Court orders by no later than
November 6, 2020. If Defendant has been served with Plaintiff’s portion of the joint
submission, the Court would appreciate Defendant advising the Court.

      Failure to timely file the responses to this OSC with the Court, as
directed above, may result in this action being dismissed for failure to
prosecute and obey Court orders pursuant to Federal Rule of Civil
Procedure 41(b).

       IT IS SO ORDERED.




                                                               Initials of Clerk kh




CV-90 (03/15) - MLH                Civil Minutes – General                          Page 1 of 1
